USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 
                             .S KADDEN , A RPS , S LATE , M EAGHER & F LOM                       LLP
                                                    ONE MANHATTAN WEST
                                                                                                         FIRM/AFFILIATE OFFICES
                                                    NEW YORK, NY 10001

     MEMO ENDORSED
                                                                                                                   -----------
                                                                ________                                       BOSTON
                                                                                                              CHICAGO
                                                        TEL: (212) 735-3000                                   HOUSTON
                                                        FAX: (212) 735-2000                                 LOS ANGELES
                                                                                                             PALO ALTO
                                                          www.skadden.com                                 WASHINGTON, D.C.
       DIRECT DIAL                                                                                           WILMINGTON
                                                                                                                   -----------
     212-735-2995
                                                                                                                   BEIJING
       DIRECT FAX
                                                                                                                 BRUSSELS
     917-777-2995                                                                                               FRANKFURT
       EMAIL ADDRESS                                                                                            HONG KONG
     JOCELYN.STRAUBER@SKADDEN.COM                                                                                 LONDON
                                                                                                                  MOSCOW
                                                                                                                   MUNICH
                                                                                                                    PARIS
                                                                                                                SÃO PAULO
                                                                           June 29, 2021                           SEOUL
                                                                                                                 SHANGHAI
                                                                                                                SINGAPORE
                                                                                                                    TOKYO
                                                                                                                  TORONTO




                       BY ECF

                       The Honorable Valerie E. Caproni
                       United States District Judge
                       U.S. District Court
                       Southern District of New York
                       40 Foley Square
                       New York, NY 10007

                              Re:     United States v. Velez, 19 Cr. 862 (Deeshuntee Stevens)

                       Dear Judge Caproni:

                                       I write on behalf of my client, Deeshuntee Stevens, to respectfully
                       request permission for Mr. Stevens to travel from Rochester, NY, to New York City
                       on June 30, for a meeting with counsel and for his in-person presentence interview
                       by US Probation Officer Pamela Flemen on June 30 and July 1, respectively. If
                       granted permission, Mr. Stevens would travel to and from New York City by bus,
                       leaving Rochester on the morning of June 30, and leaving New York City on the
                       night of July 1. Mr. Stevens would spend the night of June 30 at a hotel in
                       Manhattan.

                                      The United States Attorney's Office and the office of Pretrial Services
                       have no objection to this request.

                                      As the Court is aware, Mr. Stevens has traveled to New York City
                       with the Court's permission for family events and legal visits on several prior
                       occasions. Those trips were without incident.
            Hon. Valerie E. Caproni
            June 29, 2021
            Page 2




                            As the Court is also aware, on June 10, 2021, Mr. Stevens pled guilty
            before your Honor to conspiring to distribute heroin and fentanyl in violation of 21
            U.S.C. §§ 841(b)(1)(B) and 846. Your Honor permitted Mr. Stevens to remain on
            bail on the same conditions of release initially imposed on August 21, 2020. Those
            conditions include: (1) a $100,000 personal recognizance bond, signed by Mr.
            Stevens and co-signed by three financially responsible persons; (2) home detention
            with electronic monitoring, except to attend work, to seek employment (with
            agreement of the office of Pretrial Services as to the specifics), and for medical visits
            and legal visits, at the Rochester, New York home of Jesseivett Orta, a close family
            friend serving as third-party custodian; and (3) travel restricted to the state of New
            York.

                                                           Respectfully submitted,



                                                           s/ Jocelyn E. Strauber




            cc:    Assistant U.S. Attorney Adam S. Hobson
                   Assistant U.S. Attorney Elinor L. Tarlow
                   U.S. Pretrial Services Officer Jonathan Lettieri
                   U.S. Pretrial Services Officer Jeremy Bedette

Application GRANTED.

SO ORDERED.


                       'DWH-XQH
                       'DWH-X
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
